Citation Nr: 9914224	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to September 
1973, including service in the Republic of Vietnam from March 
22, 1972 to November 12, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1996 and 
March 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The basis for 
denial was that neither claim was well-grounded.  


REMAND

The veteran has contended that he has for post-traumatic 
stress disorder (PTSD) as a consequence of trauma experienced 
while serving in the Republic of Vietnam as a crew chief on a 
"gun truck".  He has further contended that his currently 
manifested residuals of hepatitis C were incurred as a result 
of blood transfusions received during treatment at Southeast 
Missouri Hospital for injuries sustained in a motor vehicle 
accident while on active duty on April 23, 1973.

The record shows that the veteran has referred to a second, 
unverified period of active service from approximately August 
1979 to March 1983.  The record includes a 201 file and DA-20 
from that period of active service, but no DD Form 214 and no 
information concerning the character of such service.  The 
administrative records from that unverified period of service 
include evidence showing that the veteran was AWOL from 
August 3, 1981 to February 17, 1983, and that he was 
separated from service shortly thereafter.  The records 
further show that the veteran served under his Social 
Security number during both periods of active service.

In a Statement in Support Of Claim (VA Form 21-4138), dated 
in December 1995, the veteran asserted that following 
separation from his initial period of active service, he 
experienced symptoms of stress; that shortly after his 
divorce [in 1978], he reenlisted in the Army, 101st Airborne 
Division; that two years later he "quit and went home for 
two years"; and that he was then discharged for the good of 
the service.  The record shows that the RO has made no effort 
to verify that period of active service, determine the 
character of the veteran's discharge from that period of 
service, or obtain the medical records from that period of 
service.  The Board finds that the essential evidence 
necessary to make an informed determination as to the 
veteran's claims for service connection for PTSD and for 
residuals of hepatitis C has not been obtained, and that 
further development is warranted.  

As to the veteran's contentions that he has PTSD as a 
consequence of trauma experienced while serving in the 
Republic of Vietnam as a crew chief on a "gun truck", the 
evidence shows that the veteran attended an 8-week service 
training school as a Heavy Vehicle Operator; that his 
military occupational specialty (MOS) while serving in the 
Republic of Vietnam was Truck Driver (64C); that he received 
no combat awards or decorations for valor; that he did not 
receive the Combat Infantry Badge; and that he was not 
awarded the Purple Heart Medal.  There is currently no 
documentary evidence establishing that the veteran engaged in 
combat against the enemy.

Further, the veteran's service administrative records show 
that he served in the Republic of Vietnam (RVN) as a truck 
driver with the 19th Supply and Service (S&S) Company 
(WCKAAA), from March 26, 1972 to May 25, 1972, and that he 
served with the Light Support Activity (LSA) PLEIKU (W3N202) 
from May 26, 1972 to November 9, 1972.  On November 9, 1972, 
a drug test ordered by his commanding officer of the 
veteran's unit (LSA, Qui Nhon) showed that he was positive 
for marijuana and for opiates, and he was admitted to the 
U.S. Army Hospital, Saigon, for further evaluation.  The 
diagnosis on admission was drug abuse.  Information taken 
from the veteran at that time showed that his job in RVN was 
truck driver, and that he had been in Vietnam for 71/2 months 
(i.e., since March 1972).  The veteran was evacuated from RVN 
on November 11, 1972, and was admitted to the U.S. Army 
Hospital, Fort Leonard Wood, Missouri, on November 18, 1972.  

Service medical records from the U.S. Army Hospital, Fort 
Leonard Wood, Missouri, show that the veteran was detoxified 
and that subsequent urine tests were negative.  He reported 
no psychiatric history and his condition was stable.  He was 
given a profile based on a history of drug abuse - heroin; no 
current psychiatric diagnosis, suspended from access to 
security material and barred from participation in human 
reliability programs.  He was returned to duty on November 
22, 1972.  The diagnosis was improper use of drugs - 
marijuana and heroin.  He was subsequently assigned as a 
truck driver with the 12th Transportation Company, Fort 
Leonard Wood, commencing December 13, 1972.

The Board has taken particular note of the above information 
from the veteran's service administrative records because he 
testified at his April 1998 personal hearing that his service 
administrative records are wrong; that he served in RVN 
beginning December 7, 1971; that he was attached to the 
327th, 101st [sic] Airborne Division, Cam Rahn Bay; that he 
was transferred to the 594th Transportation Company in Pleiku 
on December 14, 1971; that he then served with the 27th 
Transportation Battalion in Qui Nhon; and that the 27th 
Transportation Battalion subsequently deactivated and was 
changed to the LSA, Qui Nhon, which also served at Cam Rahn 
Bay.  

The Board notes that, to the contrary, the veteran's service 
administrative records show that during the period from June 
22, 1971 to January 31, 1972, he served as a heavy truck 
driver with Company B, 47th Engineering Battalion, Fort 
Bragg, North Carolina.  Commencing on January 31, 1972, he 
served as a heavy truck driver with Company B, 29th 
Engineering Battalion, Fort Bragg, until his transfer to the 
19th S&S Company, RVN. on March 26, 1972.  

The veteran has submitted a Statement in Support of Claim (VA 
Form 21-4138), dated in September 1996, in which he states 
that he was one of the few with qualifications to maintain 
.50 caliber , M-60D, and mini guns (7.62) that were used on 
12 Hard Trucks, known as Gun Trucks; that the finance and 
personnel building was destroyed on February 22, 1972, and 
most records were destroyed; that a friend whose name he 
cannot remember was wounded.  The Board's review of the 
service administration records from his first period of 
service discloses no evidence that the veteran underwent any 
specialized training in the maintenance or repair of such 
weapons, or that he was rated as an Armorer.  

The veteran also submitted an Operations Report and Lessons 
Learned report for the Qui Nhon sub-area for the period 
ending March 31, 1972.  The Board notes that the veteran's 
service administrative records show that he was not in RVN 
prior to March 26, 1972.  Further, the Ops Report and LL 
report shows that the mission of the 27th Transportation 
Battalion for line-haul all but ceased in March 1972; that 
ARVN took over line-haul for Class II bulk resupply and 
inter-depot Class V resupply; and that a Vietnamese carrier 
was hired to take over line-haul of all other dry cargo.  The 
mission of petroleum resupply was turned over to ARVN on 
February 29, 1972.  

Nevertheless, the existence of the Operations Report and 
Lessons Learned report for the Qui Nhon sub-area for the 
period ending March 31, 1972, is sufficient to establish that 
such documentation is available and can be obtained through 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).
The Board finds that the veteran's allegations regarding 
traumatic stressors cannot be summarily dismissed, 
particularly as VA has the capability and the obligation to 
verify the claimed stressors in accordance with the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the basis of the RO denial of the PTSD 
claim was that there was no clear diagnosis of PTSD based 
upon a verified stressor.  See  38 C.F.R. § 3.304(f) (1998).  
Notice was taken of the veteran's MOS as a truck driver and 
the absence of combat awards or decorations.  The United 
States Court of Appeals for Veterans Claims (Court) has found 
that this basis for denial was not consistent with current 
law, citing its holding that "engagement in combat is not 
necessarily determined simply by reference to the existence 
or nonexistence of certain awards or MOSs," and that any 
"other supportive evidence [] that the veteran was engaged 
in combat with the enemy . . . ." is pertinent and must be 
considered.  Diziglio v. Brown,  9 Vet. App. 163, 166 (1996) 
(citing  West v. Brown,  7 Vet. App. 70, 76 (1994) (emphasis 
in original)). 

Further, the Board notes that the Court's decision in  Cohen 
v. Brown,  10 Vet. App. 141 (1997).  decision additionally 
held that that the new version of the regulation, which 
adopted the fourth edition of the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), changed the 
requirements for stressor sufficiency so that they "are no 
longer based on unusual experience and response but are 
individualized . . . ."Id.; see also  38 C.F.R. §§ 4.125 and 
4.130;  Suozzi v. Brown,  10 Vet. App. 307, 311 (1997).  

The Court has further held that the "reasons and bases" 
requirement and the statutory and regulatory provisions 
relating to PTSD claims adjudications require the [Board] to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  
Further, the [Board] must provide an adequate statement of 
reasons or bases for such findings, including a clear 
analysis of the evidence it finds persuasive or unpersuasive 
with respect to that issue.  See  Gilbert v. Derwinski,  1 
Vet. App. 49, 57 (1990);  Diziglio v. Brown,  9 Vet. 
App. 163, 165 (1996);  Zarycki v. Brown,  6 Vet. App. 91, 98 
(1993).  The Board is unable to comply with those instruction 
based upon the current record.  

Additionally, contrary to the RO's conclusion that the 
veteran's stressor descriptions were insufficient to permit 
verification by the U. S. Armed Services Center for Research 
of Unit Records (USASCRUR), the Board finds that the 
information provided in the veteran's testimony at his April 
1998 personal hearing at the RO, and his several responses to 
stressor letters from the RO are sufficient to trigger the 
duty to assist under  38 C.F.R. § 3.304(f) (1998).  In order 
to determine whether the appellant is a combat veteran and to 
obtain corroboration of the alleged stressors, the RO must, 
on remand, obtain the appellant's complete service medical 
and administrative records from both periods of active 
service and to request verification of stressors from 
USASCRUR.  Diziglio,  9 Vet. App. 165-166.  Thereafter, if 
the information obtained from any source, including USASCRUR, 
establishes the veteran's exposure to combat stressors, the 
RO must obtain a current report of VA psychiatric examination 
and readjudicate the veteran's claim for service connection 
for PTSD based upon the more favorable version of the 
regulation pursuant to  Karnas v.  Derwinski,  1 Vet. 
App. 308, 313 (1991);  see also Cohen,  10 Vet. App. 141.  
Further, such readjudication was to be conducted in full 
compliance with the duty to assist.  38 U.S.C.A. § 5107(a) 
(West 1991).

Further, while the case is in remand status, the appellant is 
to be permitted to submit additional evidence and argument in 
accord with  Quarles v. Derwinski,  3 Vet. App. 129, 141 
(1992).  In addition, while the RO is free to seek any other 
evidence deemed necessary for an adequate record.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Court or the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. 
App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports and additional evidence 
obtained prior to returning the case to the Board in order to 
ensure full and specific compliance with all instructions 
contained in the remands by this Board and the Court.  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

Based upon the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
PTSD or for residuals of hepatitis C, 
including any physician who has 
specifically associated his residuals of 
hepatitis C with his inservice blood 
transfusions in April 1973.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Jefferson Barracks or VAMC, 
John Cochran, since February 1998.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative records of the veteran 
from each of his periods of active 
service, to include disciplinary records, 
any psychiatric file of the veteran 
maintained at that facility, and all 
documentation related to administrative 
termination of his second period of 
service in March or April 1983.

3.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's. 

4.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters, together 
with a copy of the veteran's 
DD Forms 214, and his complete service 
administrative records (DA-20 and 201 
file) for his period of active service 
from May 1970 to September 1973, 
including his service in the Republic of 
Vietnam from March 22, 1972 to November 
12, 1972, 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification of the 
stressor stories. If USASCRUR requests 
additional or clarifying information 
other than that already requested, all 
such information should be promptly 
obtained and provided.  

5. If, and only if, the RO should 
determine that the record establishes the 
existence of a stressor or stressors, 
then the veteran should be scheduled for 
an examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of all psychiatric disorders 
that are present. The claims file and a 
complete copy of this portion of the 
Remand order must be made available to 
and be reviewed by the examiners prior to 
their examinations.  The psychiatric 
examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiners 
should determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history reported by 
USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, he or she must each specify 
the evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressor(s) 
detailed in the USASCRUR report; the 
service medical, personnel and 
administrative records; or verified by 
the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

6.  The veteran also should be scheduled 
for an examination by an appropriate 
specialist to determine the nature and 
etiology of all pathology attributable to 
hepatitis C, if present. All necessary 
testing should be conducted to identify 
whether the veteran has hepatitis C or 
residuals thereof. If so, the examiner 
should express an opinion as to the 
likelihood that any current liver 
abnormality is related to blood 
transfusions received by the veteran 
following his accident in April 1973. The 
claims file and a complete copy of this 
portion of the Remand order must be made 
available to and be reviewed by the 
examiner prior to the examination.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims file, such examination report(s) 
is/are inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for PTSD and for 
residuals of hepatitis C, in light of the 
additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



